Citation Nr: 1700001	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  14-41 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraines.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine.

3.  Entitlement to a compensable evaluation for chondromalacia, right knee.

4.  Entitlement to a compensable evaluation for chondromalacia, left knee

5.  Entitlement to a compensable evaluation for residuals of right wrist sprain.

6.  Entitlement to an increased rating for anxiety disorder with history of possible panic attacks, rated noncompensable prior to January 9, 2008, and 30 percent from January 9, 2008.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to July 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction current rests with the RO in Houston, Texas.

In a December 2014 VA Form 9, substantive appeal, the Veteran, in part, perfected an appeal with respect to increased ratings for his migraine, cervical spine, and bilateral knee disabilities.  However, in a statement submitted along with the Veteran's VA Form 9, the Veteran's then representative listed the issues identified by the Veteran, but also included increased ratings for the Veteran's service-connected right wrist disability and anxiety disorder, as issues on appeal.  Thus, the Board also finds an appeal was perfected as to these issues, although these issues were not certified to the Board.  

During the pendency of the appeal for an increased rating for anxiety disorder, an October 2014 rating decision granted a 30 percent evaluation effective January 9, 2008, the date a claim for TDIU was received and inferred as part and parcel of the increased rating appeal.  However, the 30 percent increased evaluation awarded for anxiety disorder does not represent the maximum benefit assignable, and, as such, does not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, a May 2016 rating decision recharacterized the Veteran's cervical spine disability as degenerative arthritis of the spine as of March 25, 2016 and continued a 20 percent evaluation.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The record reflects that the Veteran's TDIU claim was most recently denied in a December 2008 rating decision; however, pursuant to Rice a claim for a TDIU is part of the appeal for higher evaluations currently before the Board, as the Veteran, in a March 2008 application for a TDIU, asserted he was unemployable, in part, due to his migraine and cervical spine disabilities.

Additional evidence was received by VA subsequent to the most recent, October 2014, statement of the case issued for the issues herein on appeal.  Specifically, such includes an April 2016 VA neck conditions examination report and VA treatment records most recently dated in May 2016.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2015).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  The record does not reflect that the additional evidence was submitted by the Veteran.  Nevertheless, as the Veteran's increased rating claims for his cervical spine disability and right wrist disability are dismissed below, there is no prejudice to the Veteran with respect to the Board's adjudication of these claims.  Additionally, as the remaining claims are remanded for additional development, there is also no prejudice to the Veteran in this regard.

The issues of entitlement to service connection for a left wrist disability, residuals of a traumatic brain injury (TBI), and hyperacusis, have been raised by the record in June 2010 statements, and entitlement to service connection for TBI was again raised in an August 2016 application for benefits and statement.  Such matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues entitlement to an evaluation in excess of 30 percent for migraines, entitlement to a compensable evaluation for chondromalacia of the right knee, entitlement to a compensable evaluation for chondromalacia of the left knee, entitlement to an increased rating for anxiety disorder with history of possible panic attacks, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2016 written correspondence, prior to the promulgation of a decision in the appeal, the Veteran provided notification that withdrawal of the appeal for entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine is requested.

2.  In August 2016 written correspondence, prior to the promulgation of a decision in the appeal, the Veteran provided notification, that withdrawal of the claim for entitlement to a compensable evaluation for residuals of right wrist sprain is requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to a compensable evaluation for residuals of right wrist sprain have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2015).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).

As noted above, in an August 2016 written submission, the Veteran requested that all current service-connected issues on appeal be withdrawn, but that he would continue with the low back issue (which was not on appeal) and any nonservice-connected issues.  However, in the same document, the Veteran, in part, also indicated continued increased rating claims for his anxiety, migraines, and bilateral knee disabilities.  Thus, the Board finds that the Veteran withdrew his appeal as to his increased ratings for his right wrist and cervical spine disabilities, but not with respect to increased ratings for his anxiety, migraines, and bilateral knee disabilities as he indicated continued disagreement with the ratings assigned.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine and entitlement to a compensable evaluation for residuals of right wrist sprain.  Accordingly, they are therefore dismissed.


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine is dismissed.

Entitlement to a compensable evaluation for residuals of right wrist sprain is dismissed.


REMAND

In a December 2014 VA Form 9, substantive appeal, the Veteran did not indicate if he desired a hearing before a Veterans Law Judge.  However, in a statement submitted along with the Veteran's VA Form 9, the Veteran's then representative specifically requested a video conference hearing before a Veterans Law Judge.  A review of the record does not reflect that a Board hearing has been scheduled or that the hearing request has been withdrawn. 

Thus, the Board finds that the Veteran should be afforded an opportunity to provide testimony at a video conference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal. A remand is required in order to afford the appellant his clearly requested video conference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


